DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 2 and 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 	The limitations of dependent claim 2 contradict the limitations of the independent claim from which it depends. Claim 1 requires when the controller circuit determines that the current flowing through the sensing resistor is larger than the current threshold according to the current comparison signal, and a present time falls within any one of maximum working periods of a first signal of the first node or a second signal of the second node, the controller circuit performs a rest protection procedure on the bridge driver circuit to, during a fixed period of time, continually turn off the first high-side switch and the second high-side switch, and alternately turn on the first low-side switch and the second low-side switch. Yet Claim 2 requires when the current flowing through the sensing resistor is larger than the current threshold and the present time falls within any one of the maximum working periods of the first signal, the current flows to the sensing resistor sequentially through the single phase motor and the second low-side switch from the first high-side switch; wherein, when the current is larger than the current threshold and the present time falls within any one of the maximum working periods of the second signal, the current flows to the sensing resistor sequentially through the single phase motor and the first low-side switch from the second high-side switch. It is unclear how to perform the rest protection procedure as required in Claim 1 and the switching pattern as in Claim 2, since it is not possible to continually turn off the first high-side switch and the second high-side switch and have the current flow through the first high-side switch or through the second high-side switch, making it unclear what was intended. For purpose of examination, claim 2 shall be interpreted as requiring when the current through the sensing resistor is not larger than the current threshold. 	Claim 6, line 20, incorrectly states “returning the previous step”. Presumably, ‘returning to the previous step’ was intended. Examiner points out “the previous step” on line 20 lacks antecedent basis, as does “the next step” on line 22. In addition to the grammatical error on line 20, Applicant has not claimed that the recited steps must be performed sequentially, making the recitation of “the previous step” on lines 32-33, unclear as to which step it is intended to return. It would appear it was intended to claim returning to the step of “detecting a current flowing through the sensing resistor”, which is different from what was actually claimed. For the purpose of examination, the claim shall be interpreted as the steps performed sequentially with lines 32-33 returning to the step of detecting a current flowing through the sensing resistor.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2016/0118890) in view of Loyzim (US 4,562,393).
 	With respect to claim 1, Yamada discloses a current limit protecting system (Fig. 1 30,20) of a motor pre-driver (Fig. 1 18-30), which is applicable to a bridge driver circuit (Fig. 1 10) of a single phase motor (Fig. 1 100), wherein the bridge driver circuit includes a plurality of switch components, the switch components include a first high-side switch (Fig. 1 Q1), a first low-side switch (Fig. 1 Q3), a second high-side switch (Fig. 1 Q3), and a second low-side switch (Fig. 1 Q4), a first terminal of the first high-side switch and a first terminal of the second high-side switch are coupled to a common voltage (Fig. 1 VBB), a first node (Fig. 1 N1) between a second terminal of the first high-side switch and a first terminal of the first low-side switch is connected to a first terminal of the single phase motor, a second node (Fig. 1 N2) between a second terminal of the second high-side switch and a first terminal of the second low-side switch is connected to a second terminal of the single phase motor, the second terminal of the second high-side switch and a second terminal of the second low-side switch are connected to a first terminal (Fig. 1 N3) of a sensing resistor (Fig. 1 RS), and a second terminal of the sensing resistor is grounded (Fig. 1VSS), the current limit protecting system of the motor pre-driver comprising: a current limiting circuit (Fig.1 30) connected to the first terminal of the sensing resistor and configured to sense a current (Fig. 1 VS) flowing through the sensing resistor, and then compare (Fig. 1 CP) the current with a current threshold (Fig. 3 ICP) to output a current comparison signal (Fig. 1 R!); and a controller circuit (Fig. 1 20,18) connected to a control terminal of each of the switch components and the current limiting circuit, and configured to output a plurality of control signals (Fig.1 DG1-DG4) respectively to the switch components to turn on or off the switch components according to the current comparison signal. Yamada does not disclose to continually turn off the first high-side switch and the second high-side switch, and alternately turn on the first low-side switch and the second low-side switch.
 	Loyzim discloses a current limit protecting system of a motor pre-driver, which is applicable to a bridge driver circuit of a single phase motor, wherein the bridge driver circuit includes a plurality of switch components, the switch components include a first high-side switch (Fig. 1 Q1), a first low-side switch (Fig. 1 Q4), a second high-side switch (Fig. 1 Q3), and a second low-side switch (Fig. 1 Q2), a first terminal of the first high-side switch and a first terminal of the second high-side switch are coupled to a common voltage (Fig. 1 B+), a first node (Fig. 1 node Q1-Q4) between a second terminal of the first high-side switch and a first terminal of the first low-side switch is coupled to a first terminal (Fig. 1 terminal of M at 13) of the single phase motor (Fig. 1 M), a second node (Fig. 1 node Q3-Q4) between a second terminal of the second high-side switch and a first terminal of the second low-side switch is connected to a second terminal (Fig. 1 terminal of M at 11) of the single phase motor, the second terminal of the second high-side switch and a second terminal of the second low-side switch are connected to ground (Fig. 1 B-). Loyzim discloses a sensing resistor (Fig. 1 R1) in series with the motor instead of referenced to the ground terminal, but further discloses the current limit protecting system of the motor pre-driver comprising: a current limiting circuit connected to the first terminal of the sensing resistor and configured to sense a current (Fig. 1 LOAD CURRENT SIGNAL) flowing through the sensing resistor, and then compare (Fig. 2 40-43) the current with a current threshold (Fig. 2 ERROR SIGNAL) to output a current comparison signal; and a controller circuit (Fig. 2 44-63) connected to a control terminal of each of the switch components and the current limiting circuit, and configured to output a plurality of control signals (Fig. 2 A-D OUTPUT) respectively to the switch components to turn on or off the switch components according to the current comparison signal; wherein, when the controller circuit determines that the current flowing through the sensing resistor is larger than the current threshold (Fig. 6 ERROR SIGNAL) according to the current comparison signal, and a present time falls within any one of maximum working periods (Fig. 6 periods A-D) of a first signal (Fig. 6 A,D) of the first node (Fig. 1 node Q1-Q4) or a second signal (Fig. 6 C,B) of the second node (Fig. 1 node Q3-Q4), the controller circuit performs a rest protection procedure on the bridge driver circuit to, during a fixed period of time, continually turn off the first high-side switch (Fig. 6 A OFF) and the second high-side switch (Fig. 6 C OFF), and alternately turn on the first low-side switch (Fig. 6 D) and the second low-side switch (Fig. 6 B). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein, when the controller circuit determines that the current flowing through the sensing resistor is larger than the current threshold according to the current comparison signal, and a present time falls within any one of maximum working periods of a first signal of the first node or a second signal of the second node, the controller circuit performs a rest protection procedure on the bridge driver circuit to, during a fixed period of time, continually turn off the first high-side switch and the second high-side switch, and alternately turn on the first low-side switch and the second low-side switch, in order to limit the current and decelerate the motor.
 	With respect to claim 2, Yamada in view of Loyzim make obvious the current limit protecting system of the motor pre-driver according to claim 1, wherein, when the current flowing through the sensing resistor is larger than the current threshold and the present time falls within any one of the maximum working periods of the first signal, the current flows to the sensing resistor (Fig. 2A RS) sequentially through the single phase motor (Fig. 2A 100) and the second low-side switch (Fig. 2A Q4) from the first high-side switch (Fig. 2A Q1); wherein, when the current is larger than the current threshold and the present time falls within any one of the maximum working periods of the second signal, the current flows to the sensing resistor sequentially through the single phase motor and the first low-side switch (Fig. 2B Q2) from the second high-side switch (Fig. 2B Q3). 
Allowable Subject Matter
 	Claims 6-10 are rejected as indefinite but would be allowable upon overcoming the indefinite rejections stated above, while claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
	With respect to claim 3, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the controller circuit, according to a level of the current comparison signal, counts a number of times that the current flowing through the sensing resistor is determined to be larger than the current threshold within each of the maximum working periods by the current limiting circuit, and when the controller circuit determines that the number of times reaches a predetermined number of times, the controller circuit performs the rest protection procedure. 	With respect to claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the controller circuit, according to a level of the current comparison signal, counts a number of the maximum working periods within each of which the current flowing through the sensing resistor is larger than the current threshold, the maximum working periods that are counted are consecutive, and when the controller circuit determines that the number of the maximum working periods that are counted is larger than a number threshold, the controller circuit performs the rest protection procedure.  	With respect to claim 5, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the controller circuit, according to a level of the current comparison signal, counts a number of times that the current flowing through the sensing resistor is larger than the current threshold within each of the maximum working periods, counts a number of the maximum working periods within each of which the current is larger than the current threshold and the maximum working periods that are counted are consecutive, and, when the controller circuit determines that the number of times reaches a predetermined number of times and the number of the maximum working periods is larger than a number threshold, the controller circuit performs the rest protection procedure.  	With respect to claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, determining whether or not a present time falls within any one of maximum working periods of a first signal of the first node or a second signal of the second node and the one of the maximum working periods is equal to a predetermined period, in response to determining that the present time does not fall within the one of the maximum working periods of the first signal or the second signal and the one of the maximum working periods is not equal to the predetermined period, switching the switch components and adjusting a working period of the first signal or the second signal to limit a current flowing through each of the switch components, such that the single phase motor runs stably, and then returning to the previous step, and in response to determining that the present time falls within the one of the maximum working periods of the first signal and the second signal and the one of the maximum working periods is equal to the predetermined period, performing the next step; turning off the first high-side switch and the second high-side switch, and alternately turning on the first low-side switch and the second low-side switch, during a fixed period of time; and after the fixed period of time ends, automatically turning on the first high-side switch or the second high-side switch, and controlling the single phase motor to run stably.  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839